DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
In reply to a non-final office action, the Applicant has amended claims 1, 8, and 10-11 and canceled claim 7.  Due to a restriction requirement, claims 2-6 and 12-21 were previously withdrawn.  By examiner’s amendment claim 21 is canceled.  For the reasons stated below, claims 1, 2-6, and 8-20 are determined to be allowable over the prior art.

Elected Invention Allowable - Rejoinder
Claim 1 is determined to be allowable.  Claims 2-6 and 12-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim, i.e., independent claim 1.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I, II, III, and IV as set forth in the Office action mailed on August 24, 2020, is hereby withdrawn and claims 2-6 and 12-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is not in compliance with the provisions of 37 CFR 1.97, 1.98.  The IDS includes four documents that are in a foreign language, however, none of the documents include an English translation or summary in the English language.  The Applicant filed a second IDS on 03/08/2021 providing a summary in the English language of the foreign documents. Accordingly, the IDS of 03/08/2021 was considered.

Reasons for Allowance
Claims 1-6 and 12-20 are allowable over the prior art of record.  The closest prior art of record is:
Andreen US 2016/0159320 A1 (“Andreen”);
Basir US 20040220705 A1 (“Basir”); 
Cech et al. US 2018/0326944 A1 (“Cech”);
Fuisz et al. US 2009/0058061 A1 (“Fuisz”),
Gulash US 2016/004626 A1 (“Gulash”);
Johnson US 9,415,746 B1 (“Johnson”);
	Magnusson, Evaluating Deep Learning Algorithms for Steering an Autonomous Vehicle (“Magnusson”);
	Roychoudhury et al. US 2003/0234524 A1 (“Roychoudhury”);
	Szawarski et al. US 2019/0225186 A1 (“Szawarski”);
	YE et al. US 2019/770325605 A1 (“YE”).

The following is the examiner’s statement for reasons for allowance:
Andreen discloses a vehicle image sensor that takes an image of the seatbelt webbing to determine whether a driver/passenger is wearing a seat belt or wearing it correctly or incorrectly.
Basir teaches an image-based vehicle occupant detection, classification, and posture estimation.
Cech teaches imaging systems within a vehicle passenger cabin and is directed to locating, identifying, and highlighting seat belt assemblies therein to confirm seat belt use and seat belt positions for respective vehicle occupant.
Fuisz teaches a system for providing an indication indicative of whether or not a seat belt of a vehicle occupant is fastened includes a seat belt system including a seat belt and a visible marking provided on the seat belt, the marking being visible from outside the vehicle when the seat belt is fastened.
Gulash teaches detecting the position of a vehicle occupant and seatbelt then based on this determination determining whether the seatbelt is positioned correctly on the occupant.	
Johnson teaches a vehicle safety belt bypass warning system that involves, a video camera, at least one processor, face detection software, a safety belt, and a safety belt engagement sensor circuit.
Magnusson teaches using convolutional neural networks to make a robot car avoid obstacles.
Roychoudhury teaches a vehicle occupant classification system that uses a wide range of sensors, such as ultrasonic sensors, seat weight sensors, optical sensors, radar sensors, capacitance sensors, seat pressure sensors, seat belt buckle sensors, seat belt tension sensors, seatbelt payout sensors, seat position sensors separately or in combination, to 
Szawarski teaches camera for monitoring an occupant of a vehicle wherein the camera for monitoring monitors both the state of the driver and detection of seatbelt buckling.
YE teaches using a convolutional neural network to perform objected detection in an image that includes a training process for detecting a seatbelt and the position of the driver using a detection model.

As per Claim 1: the closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
performing a scenario classification process comprising a convolutional neural network, . . . the scenario classification process classifies an image from the pre-processed camera image data into one or more classification(s) that are representative of a passenger not present, a passenger present, or a blocked view, . . . 
in response to determining the passenger is present in the image, determining using the scenario classification output the image does not have a blocked view; and
in response to 1) determining the passenger is present and 2) determining the image does not have a blocked view, determining the seat belt is being properly worn by the passenger based upon a determination that the seat belt is properly routed and the latch state of the seat belt.

As per Claims 2-6, and 8-20:  These claims depend upon claim 1 and are determined to be allowable based on their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EXAMINER'S AMENDMENT

An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Vincent A. Cichosz, Reg. No. 35,844 on March 8, 2021.

[CLAIMS]
21. (Canceled).

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668